                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.                                                  Case No.: 2:20-cv-01785-BHL

THE WISCONSIN ELECTIONS COMMISSION, and its
Members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE,
MAYOR JOHN ANTARAMIAN, MATT KRAUTER,
MAYOR ERIC GENRICH, KRIS TESKE, in their
official capacities; DOUGLAS J. LA FOLLETTE,
Wisconsin Secretary of State, in his official capacity, and
TONY EVERS, Governor of Wisconsin, in his official capacity,

                Defendants.


  DEFENDANTS CORY MASON, TARA COOLIDGE, JOHN ANTARAMIAN, MATT
     KRAUTER, ERIC GENRICH, AND KRIS TESKE’S MOTION TO DISMISS
                 PURSUANT TO F.R.CP. 12(b)(1) AND (6)


       Defendants Cory Mason, Mayor of the City of Racine, Tara Coolidge, City Clerk of the

City of Racine, John Antaramian, Mayor of the City of Kenosha, Matt Krauter, City Clerk of the

City of Kenosha, Eric Genrich, Mayor of the City of Green Bay, and Kris Teske, City Clerk of the




            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 71
City of Green Bay by their attorneys Lawton & Cates, by Daniel P. Bach, Dixon R. Gahnz, Daniel

S. Lenz, and Terrence M. Polich move to dismiss the complaint pursuant to FRCP 12 (b)(1) and

(6). The bases for this motion are set forth in the joint brief of Defendants Scott McDonell, County

Clerk for Dane County, Satya Rhodes-Conway, Mayor of the City of Madison, Maribeth Witzel-

Behl, City Clerk for the City of Madison, Cory Mason, Mayor of the City of Racine, Tara Coolidge,

City Clerk of the City of Racine, John Antaramian, Mayor of the City of Kenosha, Matt Krauter,

City Clerk of the City of Kenosha, Eric Genrich, Mayor of the City of Green Bay, and Kris Teske,

City Clerk of the City of Green Bay in Support of the Motion to Dismiss, the Declaration of

Michael May, and the combined response to the Emergency Motion for Expedited Declaratory

Relief and Expedited Hearing on the Motion for Expedited Declaratory and Injunctive Relief.

       Dated this 8th day of December, 2020.         LAWTON & CATES, S.C.

                                                     /s/ Dixon R. Gahnz
                                                     Dixon R. Gahnz, SBN: 1024367
                                                     Daniel P. Bach, SBN: 1005751
                                                     Daniel S. Lenz, SBN: 1082058
                                                     Terrence M. Polich, SBN: 1031375


345 W. Washington Avenue, Suite 201
P.O. Box 2965
Madison, WI 53701-2965
Phone: (608) 282-6200
Fax: (608) 282-6252
dgahnz@lawtoncates.com
dbach@lawtoncates.com
dlenz@lawtoncates.com
tpolich@lawtoncates.com




          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 71
